Citation Nr: 0124408	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a chronic lumbar strain 
with degenerative joint disease at L5-S1 and low back pain.



ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military for 2 
months and 29 days, from October 28, 1976, to January 26, 
1977.

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, denied the veteran's claim 
for service connection for a chronic lumbar strain with 
degenerative joint disease (DJD) at L5-S1 and low back pain 
(LBP).  He appealed to the Board of Veterans' Appeals 
(Board).

At his request, the RO twice scheduled the veteran for a 
hearing at the RO before a traveling Member of the Board 
(i.e., a Travel Board hearing).  He postponed the initial 
Travel Board hearing scheduled for February 28, 2001, and 
requested that the RO reschedule it for a later date-which 
the RO did for September 12, 2001.  However, he appeared at 
the RO on that latter date and withdrew his request for a 
Travel Board hearing.  He also submitted a statement that 
same day confirming that he no longer wanted a Travel Board 
hearing.  38 C.F.R. § 20.704(e) (2001).


REMAND

The veteran alleges that the current problems with his low 
back are a residual of an injury that he sustained in 1976 
while he was on active duty in the military, and are not the 
result of several intercurrent injuries that he has sustained 
to his low back during the years since his discharge from 
service-in 1992, 1993 and 1995.

The veteran began serving on active duty in the military on 
October 28, 1976.  And his service medical records (SMRs) 
show that he initially received treatment for complaints of 
LBP on November 15, 1976.  But he reportedly had not 
sustained any injury to his low back leading to that episode 
of treatment.  When examined, there were signs of tenderness 
over his lumbar paravertebral muscles, but no indication of 
spasm, and his heel-and-toe walk and gait were both normal.  
The diagnosis was low back strain.  He was told to take 
aspirin (ASA) and other medication (Methyl sal and BRX 48).

About four weeks later, on December 29, 1976, the veteran 
again was seen for complaints of LBP.  He indicated that the 
first time that he had sought treatment for this he was told 
that "it was in his mind," and there continued to be no 
history of a prior injury or trauma.  When examined, however, 
there were indications of pain to palpation of the right and 
left sides of his low back-at about the L4 level, and 
decreased range of motion (ROM) on bending and twisting.  He 
also had a positive straight leg raising test.  The diagnosis 
was muscle strain (M/S).  The examining physician prescribed 
medication (Robaxin) and warm soaks.

A few days later, on January 3, 1977, the veteran again had 
complaints of nonradiating LBP-which he said was aggravated 
by extension and forward flexion of his low back, but not by 
coughing, sneezing, or straining.  He also complained of 
experiencing some paresthesia (which he described as 
"numbness") in his lower extremities while lying and sitting, 
along the posterior aspect of both thighs.  He denied 
experiencing any weakness in his lower extremities, however.  
And for the first time, there were reports of prior trauma to 
his low back; he said that he had been struck in the mid-
sacral region of his low back by the edge of an opening door-
about 5-6 weeks earlier, around the time of his initial 
complaints.  During the objective clinical portion of his 
evaluation, a straight leg raising test was positive at 30 
degrees, when he experienced severe pain in his right leg.  
There also were indications of sciatic nerve root tenderness.  
The diagnosis was lower low back strain.  He was referred for 
a special orthopedic evaluation.

When examined on referral by the orthopedist the following 
day, January 4, 1977, the veteran had full range of motion in 
his spine, but with tenderness in the 
mid-sacral region.  There were no signs of neurologic 
deficits, and straight leg raising was to 90 degrees, 
bilaterally.  X-rays of his spine also were normal.  
The orthopedist diagnosed a sacral contusion (bruise); he 
also indicated, though, that the veteran had "marked" lumbar 
lordosis with normal posture.  And as for treatment, he 
recommended physiotherapy (PT) with pelvic tilt and 
instruction in proper posture in lifting.  He also determined 
the veteran was physically fit to return to full duty status.

The next day, January 5, 1977, the veteran again was seen for 
complaints of LBP ("backache").  There also again was an 
indication of prior trauma when he reportedly had injured his 
back approximately 6 weeks earlier when a door was opened and 
struck him in his low back.  He denied experiencing any 
relief of his symptoms from the treatment that he had 
received thus far.  When examined, he had decreased range of 
motion and increased pain with extension of his low back.  
There also was point tenderness over his sacrum.  And the 
diagnosis was contusion of the sacrum.  He underwent X-rays 
to rule out a fracture.  He was told to continue taking the 
aspirin and Robaxin.

The veteran began receiving his PT with pelvic tilt on 
January 7, 1977.  He again said that he had injured his back 
about 2 months earlier when he fell against a door.  He 
reportedly had difficulty doing his pelvic tilt because his 
muscles were very tense and tight.  The forward flexion in 
his low back was within normal limits (WNL), but there was 
intense pulling in his lumbosacral (L-S) area at about 
80-85 degrees.  His lateral flexion to the left side also was 
somewhat restricted.  The diagnosis, as earlier indicated by 
the orthopedist, was a sacral contusion.  The treatment plan 
was to continue applying hot moist packs (HMP) for 20 minutes 
each day, and to continue with the pelvic tilt.

Three days later, on January 10, 1977, the veteran again 
complained of experiencing back problems-which he described 
as pain in the left side of his back.  But he also complained 
of pain in his left flank area, too, of about 2 days 
duration-which he said radiated into the left front side of 
his abdomen.  He denied having sustained an injury to 
precipitate the onset of his symptoms.  During the objective 
clinical portion of that evaluation, he indicated that he had 
been experiencing a urethral discharge for about 2 days, and 
a gram stain showed that he had many pus cells.  The 
diagnosis was nonspecific urethritis (NSU).

The veteran received follow-up treatment the following day, 
January 11, 1977, for complaints of spots of blood on his 
shorts, at which time he was referred to another doctor for 
further clinical evaluation and workup.  That referral 
physician noted the veteran's history of complaints referable 
to his low back (of pain, etc.), and the evaluation and 
treatment that he had received for that, including from 
the orthopedist.  He also took note of the veteran's current 
complaints of a urethral discharge of about 2 days duration.  
And after examining the veteran, that referral physician 
diagnosed prostatitis.  He also ordered further testing, 
including a urinalysis, and recommended the veteran see his 
physical therapist concerning his persistent complaints of 
LBP, which he did that same day.

When seen by his physical therapist for the LBP on January 
11, 1977, the veteran said that it made it difficult for him 
to move around.  Clinically, there were signs of tenderness 
along the L-S segment of his spine.  He also had very tight 
paravertebral muscles (PVM's) in this area, and increased 
pain on straight leg raising (SLR), bilaterally.  However, 
there were no signs of tightness elsewhere, and he had normal 
hip flexors.  It was recommended that he continue with the 
course of PT since he reportedly had received some benefit 
(relief) since his initial episode of treatment.

Later that same month, however, on January 24, 1977, the 
veteran was sent before a Naval Aptitude Board because of his 
continued poor performance of his duties and his lack of 
motivation to improve.  And because of him spending so much 
time at sick call-with little time left for the classroom as 
a result-it was recommended that he be discharged from the 
military due to his very poor performance and since, in all 
probability, it did not appear that he would be able to 
satisfactorily complete his recruit training.  The Naval 
Aptitude Board further determined that he was not in need of 
hospitalization-noting that he had been examined during the 
previous 60 days and not found to have any physical 
impairment that would disqualify him from the performance of 
his duties or entitle him to disability benefits from the 
Navy.  Furthermore, the Naval Aptitude Board determined that 
he had not suffered any injuries or illnesses while on active 
duty-but that his disqualifying conditions existed prior to 
when he entered the military, and that they were not 
aggravated while he was on active duty.  Consequently, he was 
discharged from the military two days later, on January 26, 
1977, due to unsuitability.

There is no medical evidence of record indicating the veteran 
experienced any further symptoms (of pain, etc.) referable to 
his low back for many ensuing years, prior to January 1992.  
On January 2, 1992, he reportedly fell and injured his low 
back, and he was seen in an emergency room the following day, 
January 3, 1992, for complaints of LBP.  His doctors later 
determined that he was temporarily disabled following that 
injury.  He again re-injured his low back the following year, 
on July 1, 1993, while unloading material for his civilian 
job as a plasterer.  And he thereafter filed a claim for 
workers' compensation benefits related to that injury.  
Moreover, for several weeks after that incident-continuing 
into September 1993, he received ongoing treatment for a L-S 
strain (with LBP) as a residual of that trauma and was 
assigned sedentary work instead of his usually more 
physically demanding labor as a plasterer.  His third 
intercurrent injury since service occurred on April 26, 1995, 
when he reportedly re-injured his low back while lifting a 
heavy bag full of plaster.  He received treatment for 
residual pain in his low back and left leg on various 
occasions after that incident-including on May 12, 1995.  He 
also complained of experiencing numbness and a burning 
sensation in his left lateral and posterior thigh areas, and 
in his left foot.  And at the conclusion of his evaluation, 
which included X-rays, the diagnoses were lumbar strain and 
DJD at L5-S1.  His treating physicians prescribed a 
conservative course of treatment, primarily consisting of 
more physical therapy and medication (Lodine).

More recent medical evidence of record confirms the veteran 
continues to experience LBP.  There were indications of this 
in June 1994, July 1996, May 1997, and on various additional 
occasions during 1999 and 2000.  His symptoms eventually got 
so bad that he underwent surgery for broad-based disc 
extrusions with marked nerve root crowding at L4-5 and L5-S1.  
The surgery involved a lumbar decompression and non-
instrumented fusion at L4-S1.  He also received a lumbar 
corset during his rehabilitation following his surgery and 
apparently continues to receive workers' compensation 
benefits.

There presently is no medical opinion of record indicating 
whether the veteran's current low back symptoms are either 
partly or entirely a residual of his purported low back 
injury in service in 1976 or, instead, are a residual of the 
three different intercurrent injuries that he has sustained 
to his low back during the years since service-in 1992, 1993, 
and 1995.  Consequently, he should be re-examined to obtain a 
medical opinion concerning this since the Board cannot simply 
make this medical determination itself, on its own accord.  
See, e.g., Wray v. Brown, 7 Vet. App. 488 (1995); see also 
Elkins v. Brown, 5 Vet. App. 474 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

To show that he is entitled to service connection for the low 
back disorder at issue, there must be medical evidence 
causally linking the veteran's current low back pathology to 
his alleged injury in service-as opposed to his various 
intercurrent injuries since service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); see also Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  And although certain conditions, 
including DJD (i.e., arthritis), will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service, there was no medical 
evidence of arthritis until many years after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  Also, 
this presumption of service incurrence, even were it 
applicable, is still rebuttable by probative evidence to the 
contrary.  Id.  The VA physician who examined the veteran in 
February 1996 in connection with his current appeal did not 
give any medical indication whatsoever of the probable cause 
of the LBP that he diagnosed, and a medical opinion 
concerning this is absolutely essential to resolving this 
case.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This new law since has been codified, as amended, at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001).  It eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  The VCAA also redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a veteran of information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to claims filed on or after the date of its enactment-
November 9, 2000, or to claims filed prior to that date and 
still pending.  VAOPGCPREC 11-2000 (Nov. 27, 2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the statement recently submitted in September 2001, the 
veteran indicated that he already is aware of the 
implications of the VCAA (having been apprised of it) 
and, therefore, that his claim should be considered based on 
the medical and other evidence currently of record because he 
does not have any additional evidence to submit.  However, 
there remains the need to obtain the medical nexus opinion, 
irrespective of that.  So it would be potentially prejudicial 
to him, regardless, if the Board were to proceed to issue a 
decision at this time without first obtaining this medical 
opinion.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, a remand is required 
and not discretionary in this particular instance.  He also 
has the option on remand, should he change his mind, to 
identify and/or submit medical evidence, himself, showing 
that his current low back pathology is a residual of his 
purported injury in service-and not, instead, the result of 
his several intercurrent injuries since service.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  This includes, but is not 
limited to, giving the veteran 
an opportunity to identify and/or submit 
medical evidence etiologically linking his 
current low back pathology to his 
purported injury during service-in 1976.

2.  The RO should schedule the veteran for 
an appropriate VA medical examination to 
obtain a medical opinion concerning the 
cause for his current low back pathology, 
with a specific emphasis on whether it is 
attributable to his purported injury in 
service in 1976 or, instead, is the result 
of the several intercurrent injuries that 
he has sustained during the years since 
service in 1992, 1993, and 1995.  And 
since the purpose of obtaining this 
medical opinion is to resolve this 
dispositive issue, to the extent possible, 
the physician designated to provide the 
opinion should discuss the relevant 
medical and other evidence of record, 
including the clinical findings noted 
during service and during the years since 
after the intercurrent injuries.  
It therefore is absolutely imperative that 
the physician designated to provide the 
medical opinion have an opportunity to 
review the claims file-including a 
complete copy of this REMAND, prior to 
rendering his or her medical opinion 
concerning the merits of the case.  The 
physician providing the medical opinion 
should discuss the rationale for it, 
citing, if necessary, to specific evidence 
in the claims file.  And the report of the 
examination and opinion should be 
typewritten for clarity.

3.  Thereafter, the RO should readjudicate 
the claim in light of any additional 
evidence obtained.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on his claim for benefits-to 
include a summary of the relevant evidence 
and applicable laws, regulations, caselaw 
and other legal authority considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to cooperate in being re-examined may result in an 
unfavorable decision.  38 C.F.R. § 3.655 (2000).  He has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


